48.	  May I first offer you, Sir, the fiM support and cooperation of the Canadian delegation in the performance of the great responsibility you have accepted as President of the General Assembly. Canada welcomes your presence In the Chair and offers Its good wishes to the people of Indonesia, whom you have served with such distinction In this Organization, It Is Indicative of the scope and variety of our Organization that the presidency should move from the representative of one of the northernmost countries of Europe to one of the southernmost countries of Asia without any disruption In our continuing work,
49.	I should like at this time to thank the previous President, Mr. Edvard Hambro, for the skill and judgment he showed as our presiding officer at the last session,
50.	It is a matter of deep regret in Canada that this should be the last session at which U Thant will occupy the Secretary General's chair, U Thant has carried out his heavy responsibilities and fulfilled  his arduous obligations with a serenity and steadfastness that have been an example to us all and have won the respect and admiration of all everywhere, 1 am sure his quiet and authoritative voice will continue to be heard In the councils of the nations, and on behalf of the people of Canada I wish him well In his future endeavors.
51.	This twenty-sixth session of the General Assembly opens a new quarter-century In the life of our Organization, and I suggest that It may mark a turning-point In our history, and the opportunity for a new beginning, if this Assembly moves promptly and effectively to seat the People's Republic of China In the seat of China, China Is a charter Member of this Organization and a permanent member of the Security Council, The only question before us, I suggest, is who should occupy to existing seat of China, The Canadian position is clear: the Government that has responsibility for the overwhelming majority of the Chinese people must now take its proper place here-the Government of the People's Republic of China. The searing of the Peking Government in this Assembly and in the Security Council will bring the effective Government of a quarter of mankind into our councils.
52.	Canada endorses the principle of universality of membership and looks forward to a time when the divided States, too, can be properly represented here. But principles must always be conditioned by facts, and before this ideal can be reached there are serious practical problems to be solved. There would be no particular advantage for the United Nations or for the divided States themselves were they to do no more than import their special problems and conflicts into the wider forum of this Organization.
53.	I have said that Canada endorses the principle of universality, and in the Canadian view there is an important principle involved. The communications explosion has annihilated time and distance, two factors that used to isolate problems in one part of the world from those in another and frequently contributed to the solution of such problems by allowing a breathing-space in which good judgment and common sense could be brought to bear. International problems can no longer be localized easily; every such problem is a world problem and involves the world community, which is, in effect, the United Nations. The simple theorem that universal problems call for universal solutions is almost a tautology. And universal solutions are likelier to be found by a body that is universally representative. 
54.	1 should like to illustrate what I mean by touching briefly on four problem areas: armed conflicts, the physical environment, arms control and disarmament, and world trade;
55.	As we look around the world today we see armed conflict or the seeds of aimed conflict in many parts of the world, Those cases where international disputes involve Member nations, as for example the Middle East, fall clearly within the responsibility of the United Nations. Where conflicts are contained within a single State, established practice at least suggests that they do not so fall. This leaves with us a question which I will pose and discuss but to which Canada has no definitive answer to offer: at what point does an internal conflict affect so many nations to such an extent that it can no longer properly be accepted as a domestic matter?
56.	I sense a growing world concern that tragedies are unfolding and that nothing is being done about them by the world community as represented by the United Nations. The capacity of this Organization to resolve conflicts, whether domestic or international, is limited by two realities: the terms of the Charter and the will of the Member nations.
57.	I need hardly say that we do not here constitute a supranational authority. I do not believe that the world is ready for such an authority, for any kind of world government. Today, most of the nations of the world, older and newer equally, are preoccupied with internal problems. Certainly Canada is no exception. Canada is facing internal problems of both an economic and a political nature. Canada believes that domestic problems are best dealt with by domestic solutions, and others feel the same way. The question is: how can the international community best assist in a situation where an internal problem has got beyond the capacity of the Government concerned? The mere fact that the nations are preoccupied with internal problems and questions of sovereignty in the foreseeable future does not excuse us from making the best possible use of the instrument we have, the United Nations. The United Nations can and should move promptly and effectively, as it often has done, to ameliorate human suffering and protect, to the extent possible, the innocent non- combatants that often bear most of the suffering. This is a noble end in itself and can be a means toward the settlement of a conflict by creating a better and saner atmosphere.
58.	No move in the direction of universality can in itself offer any great hope for easier solutions to the problems that are troubling our world, but it could offer a strengthening of our Organization that should help us to come to grips with them.
59.	Turning to the second great universal problem, how to preserve a natural environment that will continue to support life on earth, the United Nations has recognized its global nature by setting up the United Nations Conference on the Human Environment, to be held in Stockholm next year, with a distinguished Canadian public servant, Maurice Strong, as Secretary-General of that Conference.
60.	Canada has a special interest in environmental questions, if only because we occupy such a large part of the
earth's surface. Despite its vast extent and relatively small population, Canada has serious air- and water-pollution problems of its own. It also, inevitably, is a recipient of the pollution of others through the Great Lakes system and oil-spills on its coastlines, to name only two examples. This is why Canada is concerned about the inadequacy of existing international law relating to the preservation of the environment in general and the marine environment in particular.
61.	Canada is working toward the development of an adequate body of law in this field. At the national level, the Canadian Government has adopted laws for the protection of fisheries from the discharge or deposit of wastes, for the prevention of pollution disasters in Canada's territorial waters and fishing zones, and for the preservation of the delicate ecological balance of the Arctic. At the previous session of the General Assembly  and last month in a draft resolution submitted jointly with Norway to Subcommittee III of the Committee on the Peaceful Uses of the Sea-Bed and the Ocean Floor beyond the Limits of National Jurisdiction [AI8421, annex V, sect. II], Canada invited other States to take similar measures at the national level to prevent and control marine pollution as a move toward the development of effective international arrangements.
62.	Canada is working towards a multilateral treaty regime on safety of navigation and the prevention of pollution in Arctic waters, with other countries having special responsibilities in the Arctic regions.
63.	In a wider multilateral context, Canada is participating actively in the preparations for the United Nations Conference on the Human Environment, the IMCO International Conference on Marine Pollution and the third conference on the law of the sea. These three conferences, taken together, present a unique opportunity for the development of a comprehensive system of international environmental law. As the first and widest-ranging of the three, the Stockholm Conference will be of particular importance in helping States to come to grips with the apparent conflict between environmental preservation on the one hand and economic development on the other.
64.	Canada is usually and properly classed as a developed nation, but it is still in the course of development, still importing capital and know-how, still engaged in building its industrial base. This makes Canadians aware of the conflict between the need to develop, essential to economic growth, and the need to preserve and, where necessary, to recapture a viable natural environment, essential to the survival of life.
65.	For this reason Canada has a special understanding of the dilemma seen by the developing nations, where the highest priority must be given to economic and social development as the means to achieve a standard of living that will offer dignity and opportunity to all their citizens, and where the preservation of the physical, environment, however desirable in itself, would-seem to come second. But I would suggest that this dilemma is wrongly posed.
66.	Technology has now reached a stage where the industrialization needed for economic development need not disturb the environment to an unacceptable extent. And it is by no means the rule that an ecologically sound industrial or other project must be more costly than one that is not. With far-sighted planning and careful attention to design and ecological considerations there need be little or no added cost. The pollution befouling the Great Lakes system largely results from wasted opportunities, from dumping into the water by-products that in themselves have value if properly recovered. The Canadian Government is working with the Governments of the United States and of the United States and Canadian provinces bordering on the Great lakes system to establish water-quality standards, achieve them in the shortest possible time and see to it that they are maintained.
67.	The discussions now going on between the various levels of the Governments in Canada and the United States will set into motion a program for the rehabilitation and preservation of the Great Lakes which will cost billions of dollars and call upon vast human and technological resources. These astronomical expenses would not have been incurred had we and our neighbors been able to foresee and forestall the damage we have done to the largest fresh-water system on earth.
68.	I urge my friends in the developing nations to balance the costs of anti-pollution measures against the cost, of pollution and the mindless waste of limited resources it so often represents. Everyone in this room is looking and working for the day when the prosperity now enjoyed by the few can be shared by all. Economic and social development is the route to prosperity. We should all take advantage of the fact that advances in technology mean that we can follow this route without poisoning the air we breathe, the water we drink and the soil that gives us sustenance, without disturbing the ecological balance that supports all life.
69.	My third illustration of the universality of human problems is the whole field of arms control and disarmament. Canada firmly believes that, until the People's Republic of China is playing its part in our deliberations here and in the detailed studies and negotiations being carried on in the Conference of the Committee on Disarmament in Geneva, agreements in this important area will be at best incomplete and at worst ineffective. This is not to downgrade the excellent work that has already been done, as evidenced by such achievements as the Treaty on the NGn-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex], the Treaty on the Prohibition of the Emplacement of Nuclear Weapons and Other Weapons of Mass Destruction on the Sea-Bed and the Ocean Floor and in the Subsoil Thereof [resolution 2660 (XXV), annexJ, and the current work on a biological weapons treaty, in all of which Canada has had an active and essential part to play. Nor does it make any less welcome the encouraging and fundamental negotiations now taking place between the United States and the Soviet Union to curtail the strategic arms race.
70.	Earlier this month in Geneva I had the privilege of addressing the Fourth International Conference on the Peaceful Uses of Atomic Energy. I took advantage of my being in Geneva to speak to the Conference of the Committee on Disarmament at its 536th meeting about a subject to which my country attaches the greatest importance; the need for a complete ban on nuclear testing, including underground testing. This Assembly will soon be seized of the special report on nuclear testing [A/8457- DC/234] by the Conference of the Committee on Disarmament, and for this reason I should like to make again here some of the points I made in Geneva,
71.	Before a complete test-ban can be achieved, there are political and technical difficulties to be overcome. Canada is not alone in believing that these very difficulties call for s determined and speedy effort to reach a total ban on underground nuclear testing. There are steps which could be taken at once before international agreement is reached, steps we believe all Members of the United Nations would support. Those Governments which are conducting nuclear tests could limit both the size and the number of tests they are now carrying out, starting with the biggest, and announce such restraints publicly. This would represent no difficulty nor involve any complication.
72.	There is little time left to us to ensure that the Treaty on the Non-Proliferation of Nuclear Weapons becomes fully effective. All the measures needed to make that Treaty viable should receive the highest priority, and the ending of all nuclear tests must come first. Many Governments are anxious to see all obstacles to the full implementation of the non-proliferation Treaty removed, before the precarious equilibrium among the nuclear weapons Powers is further disturbed whether by on-going scientific and technical developments or by the emergence of new nuclear Powers. Canada is at one with those Governments in their concern and in their determination.
73.	The continuation of nuclear weapons tests is at the root of the problem. The ending of all nuclear tests by all Governments in all environment is of the greatest possible importance for Canada and for the whole international community,
74.	The safety of all is the concern of all, For Canada there is, if possible, an additional concern. The detonation by the Soviet Union in the last few days of a large underground nuclear explosion and the possibility of a considerably larger test in our own neighborhood by the United States emphasize that the rate and the size of underground testing on the increase. Competitive testing must not be advanced by the nuclear Powers as a justification for maintaining the momentum of the arms race. The danger is that it will, and this brings home to us all the urgent need for a complete ban on nuclear testing.
75.	I turn finally to my fourth illustration of the universality of problems today. I suggest that there is no part of the world and no country that is unaffected by the difficulties now being experienced in the monetary and trading arrangements arising out of the chronic balance-of- payments deficit of the United States. Developing countries are well aware that problems among the fortunate few are of great importance to them. They are affected directly in two ways: by the adverse effect upon development assistance and by increased barriers to the trade that, in the long run, offers the best possibility of economic betterment for their peoples,
76.	Socialist economies are steadily increasing their trade with market economies, to the benefit of all. As exchanges in the fields of science and technology multiply, the economies of all the world's nations become more inter- dependent-a trend that should be welcomed, not only for the immediate benefit" it brings; but also as a proven means of reducing tensions.
77.	The truth is that all of us-rich or poor, developed and developing, with socialist or market economies-have an interest in minimizing obstacles to trade and in facilitating trade by the maintenance of a workable system of monetary exchanges. All of us suffer when trade is impeded by the setting up of new obstacles to its free flow or by instability in world monetary arrangements.
78.	Trade is more than a matter of dollars and cents, more than a struggle for economic advantage. It is the only means we have to create a world economy that will support all the world's inhabitants at a level that will enable us all to enjoy the social justice that is our birthright and to achieve fulfillment in peace and dignity. It is to that end that so much of the best work of the United Nations family has been directed in the past and it is this great goal which must continue to call forth all that is best in us for the future.
